Exhibit 10.4

 

AMENDMENT TO EMPLOYMENT AGREEMENT BETWEEN

PACIFIC PREMIER BANCORP, INC. AND STEVEN GARDNER

 

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made this       
day of April, 2004, by and between PACIFIC PREMIER BANCORP, INC., a Delaware
corporation (“Company”) and STEVEN GARDNER (“Executive”).

 

Company and Executive are parties to that certain Employment Agreement Between
Pacific Premier Bancorp, Inc. and Steven Gardner dated January 5, 2004 (the
“Agreement”);

 

Company and Executive desire to amend and modify the Agreement in order for
Company to provide Executive with the use of a vehicle and to pay for all of
Executive’s expenses relating to said vehicle.

 

It is to the mutual benefit of the parties hereto that the Company provide a
vehicle for Executive’s use and pay for all of Executive’s expenses relating to
said vehicle.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Company and Executive hereby amend the Agreement as
follows:

 

1.                                       A new Section 4.5 shall be added to the
Agreement to read and provide as follows:

 

4.5                                 Transportation.  Company shall provide a
vehicle for Executive’s use and shall pay for all of Executive’s expenses
relating to said vehicle.  However, Executive shall reimburse Company for all
personal use of said vehicle.

 

2.                                       This Amendment contains the entire
understanding between the parties with respect to the matters contained herein. 
No representations, warranties, covenants or agreements have been made
concerning or affecting the subject matter of this agreement, except as are
contained herein.

 

3.                                       Except as specifically modified by this
Amendment, the Agreement shall remain unchanged and shall continue in full force
and effect.

 

4.                                       This Amendment may not be modified
except in writing signed by both parties.

 

[THIS SECTION INTENTIONALLY LEFT BLANK]

 

--------------------------------------------------------------------------------


 

5.                                       Company hereby represents and warrants
to Executive that this Amendment (and each term and provision hereof) has been
duly and appropriately authorized by the Compensation Committee through proper
written corporate action and approval, and no additional consent, agreement or
approval is required with respect hereto.

 

IN WITNESS WHEREOF, Company and Executive have executed and delivered this
Amendment to Employment Agreement as of the date and year first above written.

 

 

PACIFIC PREMIER BANCORP, INC.,

 

a Delaware corporation

 

 

 

 

Dated:

 

 

By:

 

 

 

Ronald G. Skipper

 

 

Chairman of the Board

 

 

 

 

 

 

 

EXECUTIVE

 

 

Dated:

 

 

 

 

STEVEN GARDNER

 

--------------------------------------------------------------------------------